DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, wherein the plurality of coil patterns are connected through coil connecting portions and include a first coil pattern and a second coil pattern, 
the second coil pattern adjacent to the first coil pattern includes two coil connecting portions spaced apart from each other and facing each other in a length direction of the body, 
on a level of the first coil pattern and on a level of the second coil pattern, the inductor includes only one dummy electrode pattern spaced apart from the first and second external electrodes, and 
the dummy electrode pattern is disposed between the two coil connecting portions of the second coil pattern.
Claim 12 recites, inter alia, wherein the plurality of coil patterns are connected through coil connecting portions and include outermost coil patterns and inner coil patterns between the outermost coil patterns, 
one of the inner coil patterns, closest to one of the outermost coil patterns, among the inner coil patterns, includes two coil connecting portions spaced apart from each other and facing each other in a length direction of the body, 
a dummy electrode pattern is disposed between the two coil connecting portions of the one of the inner coil patterns and is closer to the upper surface than the lower surface,
the one of the outermost coil patterns has a single coil connecting portion, 
among conductive patterns of the inductor, only the dummy electrode pattern is disconnected from the remaining conductive patterns, and 
the conductive patterns of the inductor include the plurality of coil patterns, the first and second external electrodes, and the coil connecting portions.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837